Case: 16-17254   Date Filed: 03/14/2018   Page: 1 of 10


                                                      [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 16-17254
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 8:15-cr-00511-SCB-AAS-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

ALBERTO YUNIEL GARCIA,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                             (March 14, 2018)

Before TJOFLAT, MARTIN and JILL PRYOR, Circuit Judges.

PER CURIAM:
              Case: 16-17254     Date Filed: 03/14/2018     Page: 2 of 10


      Alberto Yuniel Garcia appeals his total 74-month sentence after he pled

guilty to seven counts of use of one or more counterfeit credit cards, in violation of

18 U.S.C. §§ 1029(a)(1) and 2 (Counts 1-7) and seven counts of aggravated

identity theft, in violation of 18 U.S.C. §§ 1029(a)(1) and 2 (Counts 8-14). On

appeal, Garcia argues that the District Court: (1) committed a procedural error

because it relied on a co-conspirator’s hearsay statement in determining the loss

amount, and thus, miscalculated his applicable guideline range; (2) clearly erred in

determining the loss amount by attributing losses from a separate conspiracy (the

“Mesa Conspiracy”) to his intended loss amount; and (3) clearly erred in denying

his request for a downward variance based on his diminished role in the offense.

                                           I.

      We review the reasonableness of a sentenced imposed by the district court

for abuse of discretion. Gall v. United States, 552 U.S. 38, 41 (2007). A sentence

may be procedurally unreasonable if the district court improperly calculates a

defendant’s guideline range. Id. at 51. We review the district court’s

interpretation of the Sentencing Guidelines and its application of the Guidelines to

the facts de novo, but review the court’s findings of fact for clear error. See United

States v. Register, 678 F.3d 1262, 1266 (11th Cir. 2012). We will find that the

district court clearly erred if we are “left with a definite and firm conviction that a




                                           2
              Case: 16-17254      Date Filed: 03/14/2018    Page: 3 of 10


mistake has been committed.” United States v. Maxwell, 579 F.3d 1282, 1305

(11th Cir. 2009) (quotation marks omitted).

      A sentencing court may consider any information, including hearsay,

regardless of its admissibility at trial, provided that: (1) “the evidence has sufficient

indicia of reliability”; (2) “the court makes explicit findings of fact as to

credibility”; and (3) “the defendant has an opportunity to rebut the evidence.”

United States v. Ghertler, 605 F.3d 1256, 1269 (11th Cir. 2010) (quotation marks

omitted). “To show that the evidence lacks minimal indicia of reliability a

defendant must establish (1) that the challenged evidence is materially false, and

(2) that it actually served as a basis for the sentence.” United States v. Bourne, 130

F.3d 1444, 1447 (11th Cir. 1997) (quotation marks omitted). The court’s failure to

make explicit findings as to reliability, however, “does not necessarily require

reversal or remand where the reliability of the statements is apparent from the

record.” United States v. Docampo, 573 F.3d 1091, 1098 (11th Cir. 2009)

(quotation marks omitted).

      Here, the District Court did not err by relying on the detective’s account of

the co-conspirator’s out-of-court statements at sentencing in determining Garcia’s

loss amount. Garcia failed to prove that the detective’s testimony regarding his

co-conspirator’s statements was materially false or served as the basis of his

sentence. See Bourne, 130 F.3d at 1444. The record does not reveal that the Court


                                            3
              Case: 16-17254     Date Filed: 03/14/2018    Page: 4 of 10


relied explicitly on the co-conspirator’s statements in determining Garcia’s

intended loss amount. Rather, the record shows only that the District Court

concluded that the Government put on sufficient testimony to substantiate the

probation officer’s amount-of-loss determination. See Rodriguez, 765 F.2d at

1555. Moreover, even assuming the Court relied on hearsay evidence in

determining Garcia’s loss amount and base offense level, the detective’s testimony

bore sufficient indicia of reliability to be considered at sentencing: the

co-conspirator’s statements were materially consistent with statements made by

other co-conspirators and non-hearsay evidence introduced at sentencing. See

Gordon, 231 F.3d at 761; Bourne, 130 F.3d at 1447.

      Accordingly, to the extent that the Court considered Cabrales’s statements in

determining Garcia’s loss amount, the reliability of these statements was apparent

from the record. Therefore, the District Court did not err in calculating Garcia’s

base offense level under the Guidelines. See Docampo, 573 F.3d at 1098. For

these reasons, we affirm Garcia’s sentence as to this issue.

                                          II.

      We review the District Court’s loss determination for clear error. United

States v. Cabrera, 172 F.3d 1287, 1292 (11th Cir. 1999). For offenses involving

fraud, the Guidelines provide an increase to a defendant’s offense level depending

on the amount of loss that resulted from the fraud. U.S.S.G. § 2B1.1(b)(1).

                                           4
              Case: 16-17254     Date Filed: 03/14/2018    Page: 5 of 10


Section 2B1.1(b)(1)(H) provides for a 14-level enhancement where the loss from

an offense was more than $550,000 but less than $1,500,000. Id.

§ 2B1.1(b)(1)(H)-(I). “When calculating loss for sentencing purposes, the District

Court looks to the greater of actual loss or intended loss.” United States v. Willis,

560 F.3d 1246, 1250 (11th Cir. 2009) (quotation marks omitted). When a case

involves counterfeit credit cards, the “loss includes any unauthorized charges made

with the counterfeit access device or unauthorized access device and shall be not

less than $500 per access device.” U.S.S.G. § 2B1.1, comment. (n.3(F)(i)).

      The district court need only make a reasonable estimate of the loss, but it

may not speculate about the existence of a fact, and it must base its loss estimate

on reliable and specific evidence. United States v. Barrington, 648 F.3d 1178,

1197 (11th Cir. 2011). The Government bears the burden of establishing the

attributable loss by a preponderance of the evidence. See United States v.

Rodriguez, 751 F.3d 1244, 1255 (11th Cir. 2014). If the defendant is involved in

“jointly undertaken criminal activity,” then the district court, in determining the

defendant’s base offense level, considers “all acts and omissions” by others that

were (1) within the scope of the joint criminal activity, (2) in furtherance of the

criminal activity, (3) “reasonably foreseeable in connection with that criminal

activity,” and (4) performed during or in preparation for the offense. U.S.S.G.

§ 1B1.3(a)(1)(B).


                                           5
              Case: 16-17254    Date Filed: 03/14/2018    Page: 6 of 10


      Here, the District Court properly attributed the actual loss and intended loss

from the Mesa Conspiracy to Garcia’s loss determination. The identical manner in

which the schemes were performed, the use of counterfeit cards manufactured

from information stolen from the same place, and his co-conspirator’s

statements—which indicated that Garcia would obtain additional fraudulent cards

for his personal use, all suggest that Garcia was aware of the overall scope of the

Mesa Conspiracy and involved in the jointly undertaken criminal activity. See

U.S.S.G. § 1B1.3(a)(1)(B). Accordingly, the Court did not clearly err in its

conclusion that the Government proved by a preponderance of the evidence that

the probation officer properly included the intended loss amount associated with

the Mesa Conspiracy in Garcia’s intended loss calculation. Hence, we affirm the

14-level enhancement to Garcia’s offense level. See § 2B1.1(b)(1)(H); Rodriguez,

751 F.3d at 1255; Cabrera, 172 F.3d at1292.

                                         III.

      We review the substantive reasonableness of a sentence under a deferential

abuse of discretion standard. United States v. Irey, 612 F.3d 1160, 1186 (11th Cir.

2010) (en banc). We will reverse only if “left with the definite and firm conviction

that the district court committed a clear error of judgment in weighing the

§ 3553(a) factors by arriving at a sentence that lies outside the range of reasonable

sentences dictated by the facts of the case.” Id. at 1190. The party who challenges


                                          6
              Case: 16-17254     Date Filed: 03/14/2018    Page: 7 of 10


the sentence bears the burden of showing that the sentence was unreasonable in

light of the record and the § 3553(a) factors. United States v. Tome, 611 F.3d

1371, 1378 (11th Cir. 2010). We examine whether the sentence was substantively

reasonable in light of the totality of the circumstances. Gall, 552 U.S. at 51.

      The district court must impose a sentence “sufficient, but not greater than

necessary, to comply with the purposes” listed in § 3553(a)(2), including the need

to reflect the seriousness of the offense, promote respect for the law, provide just

punishment for the offense, deter criminal conduct, and protect the public from the

defendant’s future criminal conduct. See 18 U.S.C. § 3553(a)(2). The court’s

sentence should take into account the nature and circumstances of the offense and

the history and characteristics of the defendant. Id. § 3553(a)(1). Moreover, the

kinds of sentences available should be considered. Id. § 3553(a)(3). In imposing a

particular sentence, the court must also consider the need to avoid unwarranted

sentencing disparities. Id. § 3553(a)(6). That a sentence is within the guideline

range and is well below the statutory maximum are both factors indicative of

reasonableness. United States v. Cubero, 754 F.3d 888, 898 (11th Cir. 2014). The

district court has considerable discretion in deciding whether the § 3553(a) factors

justify a variance and the extent of one that is appropriate. Id. at 892.

      The district court’s determination of a defendant’s mitigating role for

guideline calculation purposes is a fact finding reviewed for clear error, which the


                                           7
                Case: 16-17254       Date Filed: 03/14/2018       Page: 8 of 10


defendant bears the burden of proving. De Varon, 175 F.3d at 937-939. In De

Varon, we established a two-part test to determine whether a defendant qualifies

for a minor-role adjustment. See id. at 940. First, the district court must measure

the defendant’s role against the relevant conduct for which he was held responsible

at sentencing. Id. at 940-941. Second, the district court may also measure the

defendant’s role against other participants, to the extent they are discernable, in

that relevant conduct. Id. at 945. The fact that the defendant’s role may be less

than that of other participants engaged in the relevant conduct may not be

dispositive of the role in the offense, as it is possible that none are minor or

minimal participants. Id. at 944. The defendant must be less culpable than most

other participants in his relevant conduct. Id.

       While Garcia’s brief on appeal states that the District Court clearly erred in

denying his “U.S.S.G. § 3B1.2 motion for downward departure,” at sentencing, he

chose to frame his role argument in the context of a variance motion, not as an

argument that his guideline range should have been lower. Consequently, the

District Court’s denial of his role-based variance motion is reviewed for an abuse

of discretion, as a part of whether the sentence chosen by the District Court is

substantively reasonable.1 Irey, 612 F.3d at 1186.


       1
         To the extent Garcia argues for the first time on appeal that he should have received a
minor role adjustment in his base offense level, pursuant to U.S.S.G. § 3B1.2, for the reasons
below, the District Court did not plainly err. See United States v. Bennett, 472 F.3d 825, 831
                                                8
                Case: 16-17254        Date Filed: 03/14/2018        Page: 9 of 10


       Garcia’s sentence is substantively reasonable. Although the District Court

did not explicitly mention its factual findings regarding Garcia’s role in the

offense, the record supports its denial of a role-based variance because Garcia

failed to prove by a preponderance of the evidence that (1) his actual conduct was

any different from the relevant conduct for which he was held accountable at

sentencing, or (2) he was less culpable than most other participants in his relative

conduct. See De Varon, 175 F.3d at 939, 945.

       Garcia’s sentence also is not outside the range of reasonable sentences

dictated by the facts of the case. Specifically, Garcia helped perpetuate two

large-scale credit card fraud schemes that resulted in a combined total loss amount

of $723,120.96. The loss amount Garcia was held accountable for and his actions

within the conspiracy reflect the serious nature of his offense, and the need to

provide a punishment that would be just and afford adequate deterrence to criminal

conduct. See 18 U.S.C. § 3553(a)(1)-(2). Moreover, Garcia’s total 74-month

sentence fell well below the statutory maximum and within the advisory guideline

range, indicating that the sentence was reasonable. Cubero, 754 F.3d at 898.

       Accordingly, Garcia’s sentence is substantively reasonable. See Irey, 612

F.3d at 1186.




(11th Cir. 2006) (reviewing for plain error where a sentencing challenge is raised for the first
time on appeal).
                                                 9
    Case: 16-17254   Date Filed: 03/14/2018   Page: 10 of 10


AFFIRMED.




                              10